Name: Commission Regulation (EEC) No 3799/87 of 17 December 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 87 Official Journal of the European Communities No L 356/43 COMMISSION REGULATION (EEC) No 3799/87 of 17 December 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion , according to the Annex to this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3572/87 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 21 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 168 , 27. 6 . 1987, p. 22 . (4) OJ No L 338 , 28 . 11 . 1987, p. 19 . O OJ No L 261 , 26 . 9 . 1978 , p . 5 .(Ã  OJ No L 317, 7. 11 . 1987, p . 33 . No L 356/44 Official Journal of the European Communities 18 . 12. 87 ANNEX Buying-in price in ECU per 100 kilograms carcase weight Forequarter price Quality (category and class) Equivalent carcase price straight cut (') pistola cut (2) AU2 AID AR2 AR.3 A02 A03 CU2 CU3 CU4 CR3 CR4 CQ3 299,791 295,673 300,416 296,112 279,852 275,599 311,687 307,406 298,843 291,505 283,031 278,593 239,833 236,538 240,333 236,890 223,882 220,479 249,350 245,925 239,074 233,204 226,425 222,874 224,843 221,755 225,312 222,084 209,889 206,699 233,765 230,555 224,132 218,629 212,273 208,945 (*) Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .